Case 2:19-cv-00917-SPC-MRM Document 21 Filed 02/18/21 Page 1 of 3 PageID 224




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JOHN ANTHONY REILLY,

             Plaintiff,

v.                                               Case No: 2:19-cv-917-SPC-MRM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Mac R. McCoy’s

Report and Recommendation (“R&R”) (Doc. 19). Judge McCoy recommends

affirming the Commissioner of Social Security’s decision to dismiss Plaintiff

John Reilly’s request for a hearing. Reilly objects to the R&R (Doc. 20), to

which the Commissioner did not respond. The R&R is ripe for review.

       When reviewing an R&R, the district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). When a party

makes specific objections to a magistrate judge’s report, the district court



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cv-00917-SPC-MRM Document 21 Filed 02/18/21 Page 2 of 3 PageID 225




engages in a de novo review of the issues raised. 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(3).

      Reilly raises several objections mostly rehashing points that Judge

McCoy addressed and the Court agrees with. So those are overruled without

further discussion. Only one objection bears mentioning—Reilly’s argument

that the April 2, 2019, fax is different than the July and September 2018 faxes.

This argument was waived, and the Court will not consider it. Judge McCoy

noted Reilly did not advance that position during the administrative

proceedings or in this Court. (Doc. 20 at 15 n.3). That observation is correct.

And a district court need not consider argument raised for the first time as

objections to an R&R. Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir. 2009)

(“Thus, we answer the question left open in Stephens and hold that a district

court has discretion to decline to consider a party’s argument when that

argument was not first presented to the magistrate judge.”).             This is

particularly appropriate here, where Reilly had ample opportunity to make the

argument. The fact that no judges at any level of review decided to raise

argument on Reilly’s behalf does not translate to legal error. So the Court

exercises its discretion and will not address that objection. See e.g., Pineda v.

Commissioner of Social Security, No. 6:18-cv-1569-Orl-41DCI, 2020 WL

1430697, at *4 (M.D. Fla. Mar. 24, 2020) (refusing to address arguments raised

for first time as R&R objections).




                                       2
Case 2:19-cv-00917-SPC-MRM Document 21 Filed 02/18/21 Page 3 of 3 PageID 226




      After a careful and independent review, the Court agrees with the

thorough, well-reasoned R&R in full.

      Accordingly, it is now

      ORDERED:

      1. Plaintiff’s Objections to the United States Magistrate Judge’s Report

         and Recommendation (Doc. 20) are OVERRULED.

      2. United States Magistrate Judge Mac R. McCoy’s Report and

         Recommendation (Doc. 19) is ACCEPTED and ADOPTED and the

         findings incorporated herein.

      3. The Commissioner of Social’s decision is AFFIRMED pursuant to

         sentence four of 42 U.S.C. § 405(g).

      4. The Clerk is DIRECTED to enter judgment, terminate any pending

         motions or deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida on February 18, 2021.




Copies: All Parties of Record




                                         3
